DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed with its Answer on November 20, 2008, requesting that the Amended Complaint be dismissed.
A case management conference was held January 15, 2009, in Salem, Oregon. Maria Ventura-Lopez represented Plaintiff. Faith Derickson and Laurie Fery, tax auditors, appeared for Defendant.
Plaintiff does not disagree with the personal income tax amounts assessed for tax years 2002 through 2005. Instead, he asks for a waiver of charges for interest and certain late-filing penalties. The authority to waive or reduce such penalties and interest lies with Defendant. ORS305.145(3) and (4). Plaintiff's representative indicated she would pursue administrative relief through a request made directly to the assigned revenue agent. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of January 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on January30, 2009. The Court filed and entered this document on January 30,2009. *Page 1